Case: 17-11753    Date Filed: 09/19/2019   Page: 1 of 4


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-11753
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 1:14-cr-00054-CAP-JKL-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

DESTIN WHITMORE,

                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                            (September 19, 2019)

Before WILLIAM PRYOR, MARTIN and NEWSOM, Circuit Judges.

PER CURIAM:
              Case: 17-11753     Date Filed: 09/19/2019    Page: 2 of 4


      Destin Whitmore appeals his sentence of 210 months of imprisonment

following his pleas of guilty to five counts of extortion, 18 U.S.C. § 875(d), three

counts of distributing child pornography, id. § 2252(a)(2), and two counts of

possessing child pornography, id. § 2252(a)(4)(B). He argues that his sentence at

the low end of his advisory guideline range is substantively unreasonable. We

affirm.

      Beginning in 2012, Whitmore used at least three online identities to coerce

teenage girls and at least one woman to send him sexually explicit images of

themselves through Facebook. Whitmore sent the girls photographs of themselves

in various states of nudity that he had obtained years earlier when he had been a

teenager and threatened to post the photographs online and send them to family,

friends, and employers if they did not comply. After one girl relented but later

refused to send more images, Whitmore created a fake Facebook profile in her

name and posted her photographs on the profile. Whitmore referred to another girl

as a “b****” and threatened to contact her parents and friends directly after she

refused to respond to his messages. Whitmore forced a woman who acquiesced to

his demands to write “camslut” and “whore” on her chest and to touch her genitals.

When investigators arrested Whitmore, they discovered two video recordings that

he had made as a teenager while he was having sex with a 14-year-old girl.




                                          2
               Case: 17-11753     Date Filed: 09/19/2019    Page: 3 of 4


      Whitmore’s written plea agreement stated that Section 2G2.2 of the

Sentencing Guidelines was “[t]he applicable guideline” for calculating his

sentence. The agreement also stated that Whitmore had a base offense level of 22

and he was subject to increases of that level for sexually exploiting a minor,

U.S.S.G. § 2G2.2(b)(5), possessing more than 600 images of child pornography,

id. § 2G2.2(b)(5), distributing to a minor for coercion, id. § 2G2.2(b)(7)(D), and

using a computer, id. § 2G2.2(b)(3)(D). With a total offense level of 37 and a

criminal history category of I, Whitmore had an advisory sentencing range of 210

to 262 months of imprisonment.

      At sentencing, Whitmore requested that the district court depart downward

and sentence him to 96 months of imprisonment. He acknowledged that section

2G2.2 applied to his case, but he argued that “add[ing] all the enhancements from

the child pornography guidelines to the [base offense level for] extortion” would

produce a reasonable sentence because his conduct differed from the “typical”

child pornography case. The United States requested that the district court sentence

Whitmore to 240 months of imprisonment based on the complexity of his crimes

and his direct contact with and harm to his victims.

      The district court sentenced Whitmore to 210 months of imprisonment. The

district court selected its sentence after considering the statutory sentencing factors,

the presentence investigation report, and “everything [Whitmore] submitted,”


                                           3
               Case: 17-11753     Date Filed: 09/19/2019    Page: 4 of 4


including a report prepared by a licensed clinical social worker who examined

Whitmore. The district court agreed with the parties that the facts were “not typical

[for a child pornography case] because they’re not dealing with prepubescent girls”

and stated that “it is a sexual predator case.”

      The district court did not abuse its discretion in sentencing Whitmore to a

term at the low end of his advisory guideline range. Whitmore argues that his

sentence is unduly harsh because his offense “is not the typical child pornography

case,” but the district court acted within its discretion in using the guideline

governing child pornography as its “starting point,” Molina–Martinez v. United

States, 136 S. Ct. 1338, 1346 (2016). The district court then reasonably determined

that a sentence of 210 months was required to “reflect the seriousness of

[Whitmore’s] offense,” deter him from similar future crimes, “protect the public,

and provide [him] with care and treatment.” 18 U.S.C. § 3553(a).

      Whitmore argues that the district court erred when it considered as a

sentencing factor that he was a predator, but section 3553 requires consideration of

the nature and circumstances of a defendant’s offense. Id. § 3553(a)(1). Whitmore

used images and video recordings he had preserved to badger and manipulate

vulnerable young girls to perform demeaning acts, and he humiliated those girls

who refused to comply with his demands. Whitmore’s sentence is reasonable.

      We AFFIRM Whitmore’s sentence.


                                           4